The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.
	Acknowledgement is made of the present application as a continuation of U.S. Patent Application No. 17/572,368, filed January 10, 2022, which claims benefit under 35 U.S.C. §119(e) to U.S. Provisional Patent Application No. 63/137,507, filed January 14, 2021.

Requirement for Restriction/Election
	Applicant’s election without traverse of the invention of Group II (claims 1-16), directed to a method of prophylactic neuroprotection that prevents or reduces sequelae of traumatic brain injury (TBI) comprising orally administering to a subject in need thereof a composition that comprises branched chain amino acids (BCAAs) and optionally a plurality of vitamins, wherein the composition is administered before the subject is at risk for TBI, to which examination on the merits will be confined, as stated in the reply filed July 1, 2022, is acknowledged by the Examiner.
	Therefore, for the reasons above and those made of record at p.2-4 of the Office Action dated May 31, 2022, the requirement remains proper and is hereby made FINAL.
	Claims 17-20 are withdrawn from consideration pursuant to 37 C.F.R. §1.142(b) as being directed to non-elected subject matter.
	The claims that are drawn to the elected invention are claims 1-16 and such claims are herein acted on the merits infra. 

Priority
Acknowledgement is made of the present application as a continuation of U.S. Patent Application No. 17/572,368, filed January 10, 2022, which claims benefit under 35 U.S.C. §119(e) to U.S. Provisional Patent Application No. 63/137,507, filed January 14, 2021. Applicant is reminded that a later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. §112(a) or the first paragraph of pre-AIA  35 U.S.C. §112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of prior-filed U.S. Provisional Patent Application No. 63/137,507, filed January 14, 2021, fails to provide adequate written support and/or enablement in the manner provided by 35 U.S.C. §112(a) or pre-AIA  35 U.S.C. §112, first paragraph, for instant claim 1 presently under examination. Specifically, the prior-filed ‘507 application discloses a discrete formulation of leucine, isoleucine and valine with vitamins C, B3, B5, B6, B7, B9 and B12 in defined quantities (see, e.g., Fig.1 of the ‘507 application), which fails to provide adequate written support for Applicant’s instantly claimed composition comprising only the BCAAs leucine, valine and isoleucine and, as an optional (but not required) plurality of vitamins selected from the group consisting of vitamin C, B3, B5, B6, B7, B9 and B12 - with no limit on quantities thereof as provided for by instant claim 1 (as well those claims dependent therefrom). The ‘507 disclosure also fails to provide adequate written support for such composition to comprise (i) leucine, valine and isoleucine in any weight ratio of “about 2:1:1” (not just a single 2:1:1 ratio of 3500 mg leucine, 1750 mg valine, and 1750 mg isoleucine) (instant claim 2), (ii) at least three (or more) “distinct vitamins” as provided for “among the plurality of vitamins” (instant claim 3), (iii) the incorporation of vitamin C, vitamin B3, vitamin B5, vitamin B6, vitamin B7, vitamin B9 and vitamin B12 in any quantity (claim 4), (iv) wherein the BCAA are present in an amount of “about 7,000 mg” (instant claim 5), or (v) the specific formulation types and additional optional components (instant claim 6). Additionally, the ‘507 disclosure fails to provide adequate written support for Applicant’s method step directed to “wherein the composition is administered before the subject is at risk for TBI”, as the ‘507 application describes only the administration of one dose of the commercially available product AMINOHEAL® 30 min prior to starting a game or sports practice (not generally “before the subject is at risk for TBI” using the recited composition as instantly claimed). As such, Applicant’s claims 1-16 are not entitled to the benefit of the earlier filing date of the ‘507 provisional disclosure. 
The disclosure of prior-filed U.S. Patent Application No. 17/572,368, filed January 10, 2022, also fails to provide adequate written support and/or enablement in the manner provided by 35 U.S.C. §112(a) or pre-AIA  35 U.S.C. §112, first paragraph, for one or more claims of the instant application. Specifically, the prior-filed ‘368 application discloses a formulation of the BCAAs leucine, isoleucine, and valine with vitamins C, B3, B5, B6, B7, B9 and B12, each of which may be present in defined quantities (see, e.g., p.4, para.[0013]; p.5, para.[0016] of the ‘368 application), which fails to provide adequate written support for Applicant’s instantly claimed composition comprising only the BCAAs leucine, valine and isoleucine and, as an optional (but not required) plurality of vitamins selected from the group consisting of vitamin C, B3, B5, B6, B7, B9 and B12, as required by instant claim 1 (as well those claims dependent therefrom). The ‘368 disclosure also fails to provide adequate written support for such composition to comprise (i) leucine, valine and isoleucine in a weight ratio of “about 2:1:1” (not just a weight ratio of 2:1:1 thereof) (instant claim 2), (ii) at least three (or more) “distinct vitamins” as provided for “among the plurality of vitamins” (instant claim 3), (iii) wherein the BCAA are present in an amount of “about 7,000 mg” (instant claim 5), or (iv) the specific formulation types and additional optional components (instant claim 6). Additionally, the ‘368 disclosure fails to provide adequate written support for Applicant’s method step directed to “wherein the composition is administered before the subject is at risk for TBI”, as the ‘368 disclosure describes only the administration of one dose of the commercially available product AMINOHEAL® 30 min prior to starting a game or sports practice (not generally “before the subject is at risk for TBI” using the recited composition as instantly claimed). As such, Applicant’s claims 1-16 are not entitled to the benefit of the earlier filing date of the ‘368 disclosure. 
Accordingly, the effective filing date of instant claims 1-16 is March 16, 2022 (the filing date of the instant application). 
The Examiner will revisit the issue of priority as necessary each time the claims are amended.

Information Disclosure Statements
	Applicant’s Information Disclosure Statements filed April 4, 2022 (two pages) and April 22, 2022 (two pages) have each been received and entered into the present application. As reflected by the attached, completed copies of form PTO/SB/08a (four pages total), the Examiner has considered the cited references. 

Objection to the Claims
	Claim 1 is objected to for reciting the phrase “the branched chain amino acids” at l.5 of the claim, because such phrase has been previously defined as the acronym “BCAA” at l.4 of the claim. Appropriate correction is required. 
	Applicant may wish to consider amending the claim to recite ---wherein the BCAA include leucine, valine, and isoleucine--- to obviate the instant objection, but is reminded that the adoption of such suggestion does not necessarily equate to the obviation of any other objection and/or rejection infra.

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the phrase “in need thereof” renders the claim indefinite because the “need” of the subject is not clearly set forth. For example, it is unclear if the subject is “in need” of (i) oral administration of the claimed composition for any therapeutic purpose, or (ii) neuroprotection to prevent or reduce sequelae of TBI. Clarification is required. 
In claim 1, the term “plurality” in the phrase “optionally a plurality of vitamins” renders the claim indefinite because it is unclear if Applicant intends the recited “plurality” to define (i) more than one vitamin, or (ii) more than two vitamins. Clarification is required. 
In claim 1, Applicant recites “wherein the composition is administered before the subject is at risk for TBI”, which renders the claim indefinite because it is unclear what objective standard is used to distinguish subjects at risk for TBI from those not at risk for TBI so that the composition is administered prior to commencement of this risk as required by claim 1. Further complicating this determination is the fact that any subject is necessarily “at risk for TBI” (as a result of day-to-day activity, e.g., operating a motor vehicle, falling down stairs, etc.) and, as a result, it is unclear in what manner the composition may be administered “before” the subject incurs this risk, particularly when such risks are generally present in daily life. Without clearly defined, objective boundaries defining those subjects “at risk for TBI” as claimed, the determination of the relevant time point that precedes commencement of this risk at which the claimed composition is to be administered would rely on the subjective determination of one of ordinary skill in the art before the effective filing date of the claimed invention and, thus, fails to clearly and precisely define the metes and bounds of the claimed subject matter. MPEP §2173.05(b)(IV) clearly states that “[c]laim scope cannot depend solely on the unrestrained subjective opinion of a particular individual purported to be practicing the invention” (citing to Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)). Similar ambiguity exists also in claim 7, which requires a specific time point of administration of the composition – i.e., “at least 15 minutes before the subject is at risk for TBI”. Clarification is required. 
In claim 5, the limitation “wherein the BCAA are present in the composition in an amount of about 7,000 mg” renders the claim indefinite because it is unclear if the quantity of “about 7,000 mg” is a collective amount of leucine, isoleucine and valine, or an amount of each individual BCAA of the composition. Clarification is required. 
In claim 6, it is unclear if the limitation “and optionally further comprises minerals, carbohydrates, and/or an herbal extract” modifies only the embodiment in which the composition is “a ready-to-use powder”, or any one of the preceding formulation types. Clarification is required. 
In claim 8, Applicant defines the “sequelae of TBI” as “cognitive and/or behavioral dysfunction”, which renders the claim indefinite because the claim fails to introduce any further active steps to the recited method, or any physical or structural limitations on the product to be administered. As a result, it is unclear if claim 8 defines an inherent property of the method of claim 1 (in which case it would fail to properly further limit claim 1), or is directed to a specific subset of embodiments of the method of claim 1 that yield the recited effect (in which case claim 8 is additionally indefinite for failing to clearly identify the embodiments of the method that yield this claimed functional effect). Clarification is required. 
In claim 9, Applicant defines the “sequelae of TBI” as “motor neural dysfunction and/or vestibular dysfunction”, which renders the claim indefinite because the claim fails to introduce any further active steps to the recited method, or any physical or structural limitations on the product to be administered. As a result, it is unclear if claim 9 defines an inherent property of the method of claim 1 (in which case it would fail to properly further limit claim 1), or is directed to a specific subset of embodiments of the method of claim 1 that yield the recited effect (in which case claim 9 is additionally indefinite for failing to clearly identify the embodiments of the method that yield this claimed functional effect). Clarification is required. 
In claim 10, Applicant defines the “sequelae of TBI” as “cerebral inflammation and/or hyperglycemia”, which renders the claim indefinite because the claim fails to introduce any further active steps to the recited method, or any physical or structural limitations on the product to be administered. As a result, it is unclear if claim 10 defines an inherent property of the method of claim 1 (in which case it would fail to properly further limit claim 1), or is directed to a specific subset of embodiments of the method of claim 1 that yield the recited effect (in which case claim 10 is additionally indefinite for failing to clearly identify the embodiments of the method that yield this claimed functional effect). Clarification is required. 
In claim 13, Applicant recites “wherein the parenterally administered composition is administered in a quantity that is determined by a severity of the TBI and/or body weight of the subject”, which renders the claim indefinite because the objective relationship between the quantity to be administered and the severity of the TBI and/or body weight is not clearly set forth. For example, Applicant fails to define specific objective quantities suitable for parenteral administration based upon the body weight of the subject receiving the administration, or specific objective quantities suitable for parenteral administration based upon the severity of the TBI as assessed using specific, objective and art-accepted standards (e.g., Glasgow Coma Scale). Without such clearly defined, objective relationships between parenteral dosages and TBI severity and/or body weight of the subject, the determination of such quantities would rely on the subjective determination of the ordinarily skilled artisan and, thus, fails to clearly and precisely define the metes and bounds of the claimed subject matter. MPEP §2173.05(b)(IV) clearly states that “[c]laim scope cannot depend solely on the unrestrained subjective opinion of a particular individual purported to be practicing the invention” (citing to Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)). Clarification is required. 
In claim 15, Applicant recites “wherein the oral administration further reduces neural tissue damage upon occurrence of the TBI”, which defines an apparent effect of the active step of administration defined in instant claim 1. However, as claim 15 fails to introduce any further active step to the recited method, or any further physical or structural limitations on the product to be administered, it is unclear if claim 15 defines an inherent property of the method of claim 1 (in which case it would not clearly further limit the subject matter of claim 1), or is directed to specific embodiments of the method of claim 1 that yield the recited effect (in which case claim 15 is additionally indefinite for failing to clearly identify the embodiments of the method that yield this claimed functional effect). Similar ambiguity exists also in claim 16, which further defines the neural tissue damage but fails to provide the requisite clarity as to whether claims 15-16 defines properties of the method of claim 1, or define specific embodiments therein. Clarification is required. 
As claims 2-4, 7, 11-12 and 14 fail to remedy these points of ambiguity in the claims noted above, they must also be rejected on the same grounds. 
For these reasons, the claims fail to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and are, thus, properly rejected. 

Claim Rejections - 35 USC § 112(d) (Pre-AIA  Fourth Paragraph)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

2.	Claims 8-10 and 15-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
As set forth in the §112(b) (pre-AIA  second paragraph) rejections above, this rejection applies to the interpretation of claims 8-10 and 15-16 in which they appear to define inherent properties of the method of instant claim 1. Clarification is required.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
3.	Claims 1-2, 5-6, 8-11 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen (WO 2014/172341 A1; 2014).
Cohen teaches a method for inhibiting, reducing, treating and/or preventing1 the pathology associated with TBI comprising orally administering to the subject at least one BCAA, particularly all three BCAAs, wherein the pathology associated with TBI is, e.g., cognitive impairment, increased seizure rate, etc. (p.2, l.2-7; p.15, l.12-16). Cohen teaches that the composition comprising the BCAAs may optionally further comprise at least one pharmaceutically acceptable carrier, and the composition is formulated into an oral dosage form, such as a liquid or powder (e.g., lyophilized) form, as well as tablets, capsules, solutions, drinks, etc. (p.2, l.8-11; p.15, l.31-p.16, l.5). Cohen teaches that a composition comprising large quantities of BCAAs is not palatable to many subjects, particularly humans, so the compositions comprise at least one flavor masking agent, e.g., sodium gluconate (p.8, l.23-31). Cohen exemplifies an embodiment of the composition, which comprises 10 g valine, 10 g leucine, 10 g isoleucine, 13 g sodium gluconate, 9 g sucralose and a flavor concentrate in 630 ml of water (p.9, l.29-31). Cohen teaches that the TBI is an acquired brain or head injury, e.g., trauma caused by accidents and/or sports injuries, concussive injuries, etc., and that the TBI can be chronic, wherein the brain is subject to repeated traumatic injury to the brain, such as in athletes (p.10, l.1-7, 15-23). Cohen teaches that the BCAAs may be administered before, during and/or after the TBI, e.g., the subject may be administered the BCAA composition prior to sustaining a TBI (for example, prior to participating in an activity with an increased likelihood of sustaining a TBI such as participating in a contact sport, such as hockey, football, rugby, etc.) (p.12, l.9-15). Cohen teaches that the subject may also be administered the BCAA composition after sustaining the injury (p.12, l.15-16). Cohen teaches that the BCAA composition includes one, two or all three of valine, leucine and isoleucine, wherein valine, leucine and isoleucine are administered in approximately equivalent amounts (e.g., 1:1:1 ratio) and that excess amounts of one or two of the BCAAs may be administered, e.g., up to three times excess of one or two amino acids compared to another may be administered (p.12, l.20-28). Cohen teaches that the composition is formulated into a dosage unit for ease of administration and uniformity of dosage, in which the dosage is a quantity of the active ingredients that produces the desired effect in association with the selected pharmaceutical carrier, and may be proportionately increased or decreased based on the weight of the patient (p.17, l.6-14). 
In claim 1, Applicant recites a method of prophylactic neuroprotection that prevents or reduces sequelae of TBI via orally administering a composition comprising BCAAs and optionally a plurality of vitamins, wherein the BCAAs include leucine, valine and isoleucine, and the composition is administered before the subject is at risk for TBI.
Cohen provides for a method of preventing effects of TBI in a subject at risk for sustaining a TBI via orally administering to the subject a composition of the three BCAAs leucine, isoleucine and valine, wherein the composition is administered to the subject prior to engaging in an activity with increased likelihood of sustaining a TBI, such as participating in a contact sport, e.g., hockey, football, or rugby.
As the “plurality of vitamins” is an optional component of the composition, the fact that Cohen does not specifically include such plurality of vitamins in his BCAA composition does not detract from the finding of anticipation.
In claim 2, Applicant recites that the leucine, valine and isoleucine are present at a weight ratio of “about 2:1:1”.
Cohen exemplifies a BCAA composition according to the invention, in which the composition comprises 10 g valine, 10 g leucine and 10 g isoleucine, and further teaches that the composition generally contains each in equivalent amounts (a 1:1:1 ratio). Such ratio meets Applicant’s recited weight ratio of “about 2:1:1”, absent any specific definition of the amount of variation tolerated by the term “about” as used in the instant claims.
In claim 5, Applicant recites that “the BCAA are present in the composition in an amount of about 7,000 mg” (which is equivalent to 7 g).
Cohen exemplifies a BCAA composition according to the invention, in which the composition comprises each of 10 g valine, 10 g leucine and 10 g isoleucine, which meets Applicant’s requirement that each of the BCAA is present in an amount of about 7 g, absent any specific definition of the amount of variation tolerated by term “about” as used in the instant claims. 
In claim 6, Applicant recites that the composition is formulated as a beverage, snack bar, or ready-to-use powder and optionally further comprises minerals, carbohydrates and/or an herbal extract.
Cohen teaches that the BCAA composition may be formulated as a consumable oral liquid or oral powder (e.g., lyophilized form), which meets Applicant’s required formulations. 
As the “minerals, carbohydrates and/or an herbal extract” are optional components of the composition, the fact that Cohen does not specifically include such components in his BCAA composition does not detract from the finding of anticipation.
In claim 11, Applicant recites orally administering an additional dosage unit of the BCAA composition upon the TBI. 
Cohen teaches that the oral BCAA composition is administered before, during and/or after the TBI, which provides for administration before the subject is at risk for TBI (as required by claim 1), as well as after the TBI, as provided for in instant claim 11. 
In claim 14, Applicant recites that the risk for TBI is, e.g., a contact sport activity. 
Cohen teaches a method of preventing effects of TBI in a subject at risk for sustaining a TBI via orally administering to the subject a BCAA composition, wherein the composition is administered to the subject prior to engaging in an activity with increased likelihood of sustaining a TBI, such as participating in a contact sport, e.g., hockey, football, or rugby.
In claim 8, Applicant recites that the sequelae of TBI is cognitive and/or behavioral dysfunction. 
In claim 9, Applicant recites that the sequelae of TBI is motor neural dysfunction and/or vestibular dysfunction. 
In claim 10, Applicant recites that the sequelae of TBI is cerebral inflammation and/or hyperglycemia.
In claim 15, Applicant recites that the oral administration reduces neural tissue damage upon occurrence of the TBI.
In claim 16, Applicant further limits the neural tissue damage to damage to a temporal lobe, damage to a motor cortex, and damage to a hippocampus.
Applicant’s claims 8-10 and 15-16 defines effects of the oral BCAA composition administered to a subject before the subject is at risk for TBI. As Cohen provides for the oral administration of a BCAA composition of leucine, isoleucine and valine to a subject before engaging in activity that increases the likelihood of sustaining a TBI, such as contact sports, the method of Cohen provides for the execution of an active step identical to that recited in Applicant’s instant claim 1 such that the same resultant prophylactic and/or resultant effects as claimed must also necessarily yield from the method of use described by Cohen. This is because products of identical chemical composition cannot have mutually exclusive properties when used in an identical manner. A compound and its attributed properties are inseparable. MPEP §2112.
MPEP §2112 states that, “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).” There is no requirement that a person of ordinary skill in the art would have recognized the newly cited function and/or property at the time of invention, as long as the function and/or property is expected to be present. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment ... is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention”).
Therefore, instant claims 1-2, 5-6, 8-11 and 14-16 are properly anticipated under AIA  35 U.S.C. §102(a)(1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 2 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (WO 2014/172341 A1; 2014) in view of Carroll et al. (U.S. Patent Application Publication No. 2020/0163919 A1; 2020).
Cohen teaches a method for inhibiting, reducing, treating and/or preventing2 the pathology associated with TBI comprising orally administering to the subject at least one BCAA, particularly all three BCAAs, wherein the pathology associated with TBI is, e.g., cognitive impairment, increased seizure rate, etc. (p.2, l.2-7; p.15, l.12-16). Cohen teaches that the composition comprising the BCAAs may optionally further comprise at least one pharmaceutically acceptable carrier, and the composition is formulated into an oral dosage form, such as a liquid or powder (e.g., lyophilized) form, as well as tablets, capsules, solutions, drinks, etc. (p.2, l.8-11; p.15, l.31-p.16, l.5). Cohen teaches that a composition comprising large quantities of BCAAs is not palatable to many subjects, particularly humans, so the disclosed compositions comprise at least one flavor masking agent, e.g., sodium gluconate (p.8, l.23-31). Cohen exemplifies an embodiment of the composition, which comprises 10 g valine, 10 g leucine, 10 g isoleucine, 13 g sodium gluconate, 9 g sucralose and a flavor concentrate in 630 ml of water (p.9, l.29-31). Cohen teaches that the TBI is an acquired brain or head injury, e.g., trauma caused by accidents and/or sports injuries, concussive injuries, etc., and that the TBI can be chronic, wherein the brain is subject to repeated traumatic injury to the brain, such as in athletes (p.10, l.1-7, 15-23). Cohen teaches that the BCAAs may be administered before, during and/or after the TBI, e.g., the subject may be administered the BCAA composition prior to sustaining a TBI (for example, prior to participating in an activity with an increased likelihood of sustaining a TBI such as participating in a contact sport, such as hockey, football, rugby, etc.) (p.12, l.9-15). Cohen teaches that the subject may also be administered the BCAA composition after sustaining the injury (p.12, l.15-16). Cohen teaches that the BCAA composition includes one, two or all three of valine, leucine and isoleucine, wherein valine, leucine and isoleucine are administered in approximately equivalent amounts (e.g., 1:1:1 ratio) and that excess amounts of one or two of the BCAAs may be administered, e.g., up to three times excess of one or two amino acids compared to another may be administered (p.12, l.20-28). Cohen teaches that the composition is formulated into a dosage unit for ease of administration and uniformity of dosage, in which the dosage is a quantity of the active ingredients that produces the desired effect in association with the selected pharmaceutical carrier, and may be proportionately increased or decreased based on the weight of the patient (p.17, l.6-14). 
Cohen differs from the instant claims only insofar as it does not explicitly teach that (i) the weight ratio of leucine, valine and isoleucine is “about 2:1:1” (claim 2), or (ii) upon experiencing TBI, the subject is parenterally administered the BCAA composition (claim 12), particularly wherein the quantity is determined by the severity of the TBI and/or body weight of the subject (claim 13).
Carroll et al. teaches a method for treating TBI comprising administering to a subject in need thereof an effective amount of a pharmaceutical composition comprising the amino acids leucine, isoleucine and valine, with one or more of (i) arginine and lysine, (ii) glutamine, N-acetylcysteine and glycine, (iii) methionine, and (iv) proline (p.1, para.[0004]; p.2, para.[0016]-[0017]). Carroll et al. teaches that the amino acids may be employed in commercially available forms, e.g., FUSI-BCAA™ Instantized Blend of L-leucine, L-isoleucine and L-valine in a 2:1:1 weight ratio (p.2, para.[0031]). Carroll et al. teaches that the disclosed amino acid formulation is suitable for oral (e.g., tablets, powders, elixirs) or parenteral administration (e.g., sterile aqueous or oily solution for intravenous, subcutaneous, or intramuscular dosing) for the disclosed treatment of TBI (p.2, para.[0033]). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in modifying Cohen’s BCAA composition for treating and/or preventing effects of TBI in a subject at risk for, or having sustained, TBI to contain the BCAAs leucine, isoleucine and valine in a weight ratio of 2:1:1 because Carroll et al. teaches an amino acid formulation for the treatment of TBI in a 2:1:1 weight ratio of leucine, isoleucine and valine. The skilled artisan would have been motivated to modify Cohen’s oral BCAA formulation to contain the BCAAs leucine, isoleucine and valine in a weight ratio of 2:1:1 because Carroll et al. clearly teaches the therapeutic benefit of amino acid formulations of the BCAAs leucine, isoleucine and valine for the treatment of TBI and further discloses that such therapeutic effect was obtained using commercially available forms of BCAA blends, including a 2:1:1 weight ratio of L-leucine, L-isoleucine and L-valine. It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen’s oral BCAA formulation for treating and/or preventing effects of TBI in a subject at risk for, or having sustained, TBI to contain the BCAAs leucine, isoleucine and valine specifically in a weight ratio of 2:1:1 as claimed in light of Carroll’s teachings demonstrating the therapeutic efficacy of a 2:1:1 blend of leucine, isoleucine and valine for the treatment of TBI in a subject in need thereof.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in administering Cohen’s BCAA composition parenterally upon occurrence of a TBI because Carroll et al. teaches administration of a BCAA composition for treating TBI in a subject in need thereof orally or parenterally. The administration, therefore, of Cohen’s BCAA composition – disclosed for use before, during and/or after TBI – parenterally upon occurrence of the TBI would have been prima facie obvious before the effective filing date of the claimed invention because the administration of a BCAA composition orally or parenterally for treating TBI were each known in the art as alternative routes of administration for such BCAA therapy upon occurrence of a TBI and, therefore, would have been reasonably interchanged with one another for this therapeutic purpose. 
The ordinarily skilled artisan would have additionally found it prima facie obvious to scale the parenteral dosage to be administered to the subject upon occurrence of the TBI to treat and/or prevent the effects of the TBI because Cohen specifically teaches that the dosage may be adjusted proportionately to the weight of the patient, and further in light of the fact that the skilled artisan would have naturally considered the severity of the TBI to adjust the dosage to be administered to the subject. 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

5.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen (WO 2014/172341 A1; 2014).
Cohen teaches a method for inhibiting, reducing, treating and/or preventing3 the pathology associated with TBI comprising orally administering to the subject at least one BCAA, particularly all three BCAAs, wherein the pathology associated with TBI is, e.g., cognitive impairment, increased seizure rate, etc. (p.2, l.2-7; p.15, l.12-16). Cohen teaches that the composition comprising the BCAAs may optionally further comprise at least one pharmaceutically acceptable carrier, and is formulated into an oral dosage form, such as a liquid or powder (e.g., lyophilized) form, as well as tablets, capsules, solutions, drinks, etc. (p.2, l.8-11; p.15, l.31-p.16, l.5). Cohen teaches that a composition comprising large quantities of BCAAs is not palatable to many subjects, particularly humans, so the disclosed composition comprises at least one flavor masking agent, e.g., sodium gluconate (p.8, l.23-31). Cohen exemplifies an embodiment of the composition, which comprises 10 g valine, 10 g leucine, 10 g isoleucine, 13 g sodium gluconate, 9 g sucralose and a flavor concentrate in 630 ml of water (p.9, l.29-31). Cohen teaches that the TBI is an acquired brain or head injury, e.g., trauma caused by accidents and/or sports injuries, concussive injuries, etc., and that the TBI can be chronic, wherein the brain is subject to repeated traumatic injury to the brain, such as in athletes (p.10, l.1-7, 15-23). Cohen teaches that the BCAAs may be administered before, during and/or after the TBI, e.g., the subject may be administered the BCAA composition prior to sustaining a TBI (for example, prior to participating in an activity with an increased likelihood of sustaining a TBI such as participating in a contact sport, such as hockey, football, rugby, etc.) (p.12, l.9-15). Cohen teaches that the subject may also be administered the BCAA composition after sustaining the injury (p.12, l.15-16). Cohen teaches that the BCAA composition includes one, two or all three of valine, leucine and isoleucine, wherein valine, leucine and isoleucine are administered in approximately equivalent amounts (e.g., 1:1:1 ratio) and that excess amounts of one or two of the BCAAs may be administered, e.g., up to three times excess of one or two amino acids compared to another may be administered (p.12, l.20-28). Cohen teaches that the composition is formulated into a dosage unit for ease of administration and uniformity of dosage, in which the dosage is a quantity of the active ingredients that produces the desired effect in association with the selected pharmaceutical carrier, and may be proportionately increased or decreased based on the weight of the patient (p.17, l.6-14). 
Cohen differs from the instant claims only insofar as it does not explicitly teach that the BCAA composition is administered at least 15 min before the subject is at risk for TBI (claim 7).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in administering the BCAA composition of Cohen at least 15 min before the subject is at risk for TBI due to participating in activity that increases the likelihood of sustaining a TBI, such as contact sports, because Cohen clearly teaches that the disclosed BCAA composition was effectively administered prior to engaging in such risky activity to prevent sequelae from a TBI if sustained during such activity. The determination of the optimal timing of the administration would have been well within the ordinary skill of the artisan, said artisan taking into account the activity in which the subject intended to engage, the overall risk of sustaining a TBI during such activity, the duration of such activity (and, thus, the desired duration of effect of the BCAA composition), and whether such subject had previously sustained a TBI in the past. It would, therefore, have been prima facie obvious to one of ordinary skill in the art to administer Cohen’s BCAA composition at least 15 min prior to the subject being at risk for TBI due to participating in activity that increases the likelihood of sustaining a TBI, such as contact sports, to allow the composition adequate time to be absorbed and distributed to exert its beneficial therapeutic and/or preventive properties.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

6.	Claims 1, 3-10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brantman (U.S. Patent No. 4,687,782; 1987) in view of Cohen (WO 2014/172341 A1; 2014).
Brantman teaches a composition of amino acids (carnitine, glutamine, isoleucine, leucine and valine) as a dietary supplement that employs BCAAs to promote muscle adaptation to strenuous exercise by maximizing protein synthesis in skeletal muscle and protecting the liver, which is metabolically stressed on behalf of skeletal muscle from strenuous exercise (abstract; col.1, l.9-21; col.3, l.18-37). Brantman teaches that the composition is suitable for oral intake and should be dosed in three units ingested as (i) one unit consumed slowly (over 10-15 min) beginning 30-45 min prior to the onset of strenuous exercise, (ii) one unit consumed in small amounts during most of the exercise period, and (iii) one unit ingested slowly (over 10-15 min) within 30-60 min after exercise ceases, wherein spreading out consumption of the supplement avoids intestinal distress by introducing only small volumes of fluid and nutrients to the intestine during exercise and provides a steady input of nutrients into the bloodstream during the entire peri-exercise period (i.e., before, during and after exercise), since this is the period during which the nutrients are needed most for their unique effects (col.4, l.62; col.5, l.25-47). Brantman exemplifies one unit of the nutrient composition, which consists of the following nutrients per 400 ml of water: L-carnitine (0.025 g), L-glutamine (0.05 g), L-isoleucine (0.625 g), L-leucine (0.85 g) and L-valine (0.625 g), with protein (2.5 g), carbohydrates (25 g), fats (5.5 g sunflower oil:soybean oil, 1:1 vol/vol, and 6 g medium chain triglycerides), minerals (60 mg sodium, 20 mg magnesium, 200 mg potassium, 50 mg calcium, 75 mg phosphate, and 350 mg chloride) and vitamins (6 mg vitamin C, 35 mcg folic acid4, 1.0 mg vitamin B1, 1.2 mg vitamin B2, 1.7 mg niacin5, 0.15 mg vitamin B6, 15 mcg biotin6, 5.0 mg choline, 1.0 mcg vitamin B12 and 0.2 mg pantothenate7) (Ex.1, col.5, l.50-col.6, l.35).
Brantman differs from the instant claims only insofar as it does not explicitly teach administration of his BCAA composition to a subject engaging in strenuous exercise for preventing or reducing sequelae of a TBI by administering such composition before the subject is at risk for TBI (claim 1), wherein the sequelae of TBI comprise the recited effects (claims 8-10, 15-16).
Cohen teaches a method for inhibiting, reducing, treating and/or preventing8 the pathology associated with TBI comprising orally administering to the subject at least one BCAA, particularly all three BCAAs, wherein the pathology associated with TBI is, e.g., cognitive impairment, increased seizure rate, etc. (p.2, l.2-7; p.15, l.12-16). Cohen teaches that the composition comprising the BCAAs may optionally further comprise at least one pharmaceutically acceptable carrier, and is formulated into an oral dosage form, such as a liquid or powder (e.g., lyophilized) form, as well as tablets, capsules, solutions, drinks, etc. (p.2, l.8-11; p.15, l.31-p.16, l.5). Cohen teaches that the TBI is an acquired brain or head injury, e.g., trauma caused by accidents and/or sports injuries, concussive injuries, etc., and that the TBI can be chronic, wherein the brain is subject to repeated traumatic injury to the brain, such as in athletes (p.10, l.1-7, 15-23). Cohen teaches that the BCAAs may be administered before, during and/or after the TBI, e.g., the subject may be administered the BCAA composition prior to sustaining a TBI (for example, prior to participating in an activity with an increased likelihood of sustaining a TBI such as participating in a contact sport, such as hockey, football, rugby, etc.) (p.12, l.9-15). Cohen teaches that the subject may also be administered the BCAA composition after sustaining the injury (p.12, l.15-16). Cohen teaches that the BCAA composition includes one, two or all three of valine, leucine and isoleucine, wherein valine, leucine and isoleucine are administered in approximately equivalent amounts (e.g., 1:1:1 ratio) and that excess amounts of one or two of the BCAAs may be administered, e.g., up to three times excess of one or two amino acids compared to another may be administered (p.12, l.20-28). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in adapting Brantman’s BCAA composition disclosed for promoting muscle adaptation to strenuous exercise in athletes for use in treating and/or preventing the effects of TBI in a subject before engaging in contact sports – an activity with increased likelihood of sustaining a TBI - because Cohen teaches the therapeutic and/or prophylactic efficacy of a BCAA composition in minimizing effects of a TBI when administered to athletes. The skilled artisan would have found it prima facie obvious to do so because Cohen teaches that BCAA therapy was effective to inhibit, reduce, treat and/or prevent pathology associated with TBI when administered before, during and/or after TBI, particularly wherein the BCAA therapy was administered before the patient engaged in contact sports - an activity with increased likelihood of sustaining a TBI and which also involves strenuous exercise - and, therefore, would have expected substantially similar effects from Brantman’s BCAA composition when employed for this same therapeutic purpose in a contact sport athlete. 
Regarding the specific effects of preventing or reducing cognitive and/or behavioral dysfunction (claim 8), motor neural dysfunction and/or vestibular dysfunction (claim 9), or cerebral inflammation and/or hyperglycemia (claim 10), such claims define an intended result of the method as previously defined by claim 1. As the cited prior art teachings address each limitation of the method as defined in Applicant’s claim 1, the intended results of the method as defined by claims 8-10 must necessarily yield from these cited prior art teachings as combined. Similar rationale applies also to claims 15-16, which are directed to the intended result of reducing neural tissue damage upon occurrence of the TBI (although the claim does not actually require TBI to specifically occur, and also fails to introduce any further physical steps and/or structural limitations on the product to be administered).
In claim 1, Applicant recites a method of prophylactic neuroprotection that prevents or reduces sequelae of TBI via orally administering a composition comprising BCAAs and optionally a plurality of vitamins, wherein the BCAAs include leucine, valine and isoleucine, and the composition is administered before the subject is at risk for TBI.
In claim 3, Applicant recites that the composition comprises at least three distinct vitamins among the plurality of vitamins. 
In claim 4, Applicant recites that the composition comprises vitamin C, vitamin B3, vitamin B5, vitamin B6, vitamin B7, vitamin B9 and vitamin B12.
As set forth above, the prior art teachings to Cohen provide the ordinarily skilled artisan with reason to adapt Brantman’s BCAA composition for oral administration to a subject before the subject engages in contact sports activity that places the subject at risk for sustaining a TBI.
Brantman’s composition contains the BCAAs leucine, isoleucine and valine, as well as the vitamins C, B1, B2, B3 (niacin), B5 (pantothenate), B6, B7 (biotin), B9 (folic acid) and B12, which meets Applicant’s composition as defined in claim 1, and as further defined in claims 3-4.
In claim 5, Applicant recites that the BCAAs are present in an amount of about 7000 mg.
Brantman’s exemplified composition comprises the BCAAs L-isoleucine (0.625 g), L-leucine (0.85 g) and L-valine (0.625 g), which constitutes a total amount of BCAAs of 2.1 g, which is “about” 7 g BCAAs as instantly claimed, absent any definition of the amount of variation tolerated by the term “about” as used in the instant claims. 
In claim 6, Applicant recites that the composition is formulated as a beverage, snack bar, or ready-to-use powder and optionally further comprises minerals, carbohydrates and/or an herbal extract.
Brantman discloses his BCAA composition in the form of a liquid drink to be consumed orally, and discloses that his exemplified BCAA composition further contains other minerals and carbohydrates.
In claim 7, Applicant recites that the BCAA composition is administered “at least 15 minutes before the subject is at risk for TBI”.
In claim 14, Applicant recites that the risk for TBI is, e.g., a contact sport activity. 
Brantman teaches oral administration of his BCAA composition starting 30-45 min prior to the onset of strenuous exercise. As established above, Cohen provides factual evidence material to demonstrating the prima facie obviousness of administering Brantman’s BCAA composition prior to engaging in contact sports – a form of strenuous exercise and an activity with increased likelihood of sustaining a TBI – to prevent the effects of a TBI. Such teachings establish why the ordinarily skilled artisan would have administered Brantman’s BCAA composition about 30-45 min prior to the subject engaging in strenuous contact sports activity that would put the subject at risk for TBI.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 1-11 and 14-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 17/572,368 in view of Cohen (WO 2014/172341 A1; 2014).
‘368 recites an amino acid delivery system comprising a carrier, leucine, isoleucine, valine, vitamin C, vitamin B3, vitamin B5, vitamin B6, vitamin B7, vitamin B9 and vitamin B12, wherein the leucine, isoleucine and valine are combined at a 2:1:1 ratio (copending claim 1).
‘368 differs from the instant claims only insofar as it does not explicitly teach (i) oral administration of the composition to a subject in need thereof before the subject is at risk for TBI in a method for preventing or reducing sequelae of TBI (claim 1), wherein the sequelae of TBI comprise the recited effects (claims 8-10, 15-16), and the risk for TBI is, e.g., contact sport activity (claim 14), or (ii) wherein the BCAA of the amino acid composition are present in an amount of about 7 g (claim 5), (iii) the amino acid composition is formulated as beverage, snack bar or ready-to-use powder (claim 6), (iv) the composition is administered at least 15 min before the subject is at risk for TBI (claim 7), or (v) the oral administration of at least one additional dosage of the amino acid composition upon the TBI (claim 11).
 Cohen teaches a method for inhibiting, reducing, treating and/or preventing9 the pathology associated with TBI comprising orally administering to the subject at least one BCAA, particularly all three BCAAs, wherein the pathology associated with TBI is, e.g., cognitive impairment, increased seizure rate, etc. (p.2, l.2-7; p.15, l.12-16). Cohen teaches that the composition comprising the BCAAs may optionally further comprise at least one pharmaceutically acceptable carrier, and is formulated into an oral dosage form, such as a liquid or powder (e.g., lyophilized) form, as well as tablets, capsules, solutions, drinks, etc. (p.2, l.8-11; p.15, l.31-p.16, l.5). Cohen teaches that a composition comprising large quantities of BCAAs is not palatable to many subjects, particularly humans, so the disclosed composition comprises at least one flavor masking agent, e.g., sodium gluconate (p.8, l.23-31). Cohen exemplifies an embodiment of the composition, which comprises 10 g valine, 10 g leucine, 10 g isoleucine, 13 g sodium gluconate, 9 g sucralose and a flavor concentrate in 630 ml of water (p.9, l.29-31). Cohen teaches that the TBI is an acquired brain or head injury, e.g., trauma caused by accidents and/or sports injuries, concussive injuries, etc., and that the TBI can be chronic, wherein the brain is subject to repeated traumatic injury to the brain, such as in athletes (p.10, l.1-7, 15-23). Cohen teaches that the BCAAs may be administered before, during and/or after the TBI, e.g., the subject may be administered the BCAA composition prior to sustaining a TBI (for example, prior to participating in an activity with an increased likelihood of sustaining a TBI such as participating in a contact sport, such as hockey, football, rugby, etc.) (p.12, l.9-15). Cohen teaches that the subject may also be administered the BCAA composition after sustaining the injury (p.12, l.15-16). Cohen teaches that the BCAA composition includes one, two or all three of valine, leucine and isoleucine, wherein valine, leucine and isoleucine are administered in approximately equivalent amounts (e.g., 1:1:1 ratio) and that excess amounts of one or two of the BCAAs may be administered, e.g., up to three times excess of one or two amino acids compared to another may be administered (p.12, l.20-28). Cohen teaches that the composition is formulated into a dosage unit for ease of administration and uniformity of dosage, in which the dosage is a quantity of the active ingredients that produces the desired effect in association with the selected pharmaceutical carrier, and may be proportionately increased or decreased based on the weight of the patient (p.17, l.6-14). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in orally administering the ‘368 BCAA composition to a subject before the subject is at risk for TBI to prevent or reduce sequelae of TBI because Cohen teaches oral administration of a BCAA composition of leucine, isoleucine and valine for treating and/or preventing effects of TBI. The skilled artisan would have been motivated to do so because Cohen teaches that BCAA therapy may be effectively administered before engaging in activity with increased likelihood of sustaining a TBI, such as contact sports activity, to minimize the effects of TBI in such subject. It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to orally administer the ‘368 BCAA composition to a subject before the subject is at risk for TBI to prevent or reduce sequelae of TBI in light of Cohen’s teachings, which establish the therapeutic efficacy of treating and/or preventing effects of TBI in a subject when orally administered BCAAs prior to engaging in activity with increased likelihood of sustaining TBI, such as contact sports.
Regarding the specific effects of preventing or reducing cognitive and/or behavioral dysfunction (claim 8), motor neural dysfunction and/or vestibular dysfunction (claim 9), or cerebral inflammation and/or hyperglycemia (claim 10), such claims define an intended result of the method as previously defined by claim 1. As the ‘368 claims in view of Cohen’s teachings address each limitation of the method as defined in Applicant’s claim 1, the intended results of the method as defined by claims 8-10 must necessarily yield from the ‘368 claims in view of the cited prior art teachings as combined. Similar rationale applies also to claims 15-16, which are directed to the intended result of reducing neural tissue damage upon occurrence of the TBI (although such claim does not actually require TBI to occur, or introduce any further physical steps and/or structural limitations on the product to be administered).
The ordinarily skilled artisan would have also had a reasonable expectation of success in modifying the ’368 BCAA composition for treating and/or preventing effects of TBI in a subject before the subject is at risk for TBI to contain about 7 g of each of the BCAAs because Cohen exemplifies a BCAA composition for this therapeutic purpose that contains 10 g of each of leucine, isoleucine, and valine, and further teaches that any one of the BCAAs may be used in excess (specifically, up to three times) of the others. The skilled artisan, therefore, would have found it prima facie obvious to employ a 2:1:1 ratio of leucine, isoleucine and valine as recited in the ‘368 claims – e.g., 10 g leucine, 5 g isoleucine, and 5 g valine – as Cohen teaches that the amounts of the BCAAs may be modified from a 1:1:1 (10 g:10g:10g) ratio – e.g., a 2:1:1 ratio, as claimed – and still constitute a BCAA composition therapeutically effective for treating and/or preventing effects of TBI in a subject at risk for TBI. Absent any specific definition of the amount of variation tolerated by the term “about” as used in the instant claims, the provision of 10 g leucine, 5 g isoleucine, and 5 g valine as suggested by the prior art teachings constitutes “about 7 g” of BCAAs as instantly claimed. 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have also found it prima facie obvious to formulate the ‘368 BCAA composition into an orally administered beverage or powder because Cohen specifically teaches oral dosage forms, such as consumable liquids or powder forms for administration to a subject before the subject is at risk for TBI to treat and/or prevent the effects of TBI in the subject. 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in administering the ‘368 BCAA composition as modified by Cohen at least 15 min before the subject is at risk for TBI due to participating in activity that increases the likelihood of sustaining a TBI, such as contact sports, because Cohen clearly teaches that BCAA therapy was effectively administered prior to engaging in such risky activity to prevent sequelae from a TBI if sustained during such activity. The determination of the optimal timing of the administration would have been well within the ordinary skill of the artisan, said artisan considering the activity in which the subject intended to engage, the overall risk of sustaining a TBI during such activity, the duration of such activity (and, thus, the desired duration of effect of the BCAA composition), and whether such subject had previously sustained a TBI in the past. It would, therefore, have been prima facie obvious to one of ordinary skill in the art to administer the ‘368 BCAA composition as modified by Cohen at least 15 min prior to the subject being at risk for TBI to allow the composition sufficient time to be absorbed and distributed to exert its beneficial therapeutic and/or preventive properties.
The ordinarily skilled artisan would have also found it prima facie obvious to orally administer another dosage of the ‘368 composition upon incurring a TBI because Cohen specifically teaches that oral BCAA therapy was effectively administered before, during and/or after the TBI, which provides for administration before the subject is at risk for TBI (as required by claim 1), as well as after incurring the TBI, as provided for in instant claim 11.
This is a provisional nonstatutory double patenting rejection.

8.	Claims 12-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 17/572,368 in view of Cohen (WO 2014/172341 A1; 2014), 
as applied above to claims 1-11 and 14-16,
further in view of Carroll et al. (U.S. Patent Application Publication No. 2020/0163919 A1; 2020).
‘368 in view of Cohen as applied above to claims 1-11 and 14-16.
‘368 in view of Cohen differs from the instant claims only insofar as they do not explicitly teach that upon experiencing TBI, the subject is parenterally administered the BCAA composition (claim 12), wherein the quantity is determined by the severity of the TBI and/or body weight of the subject (claim 13).
Carroll et al. teaches a method for treating TBI comprising administering to a subject in need thereof an effective amount of a pharmaceutical composition comprising the amino acids leucine, isoleucine and valine, with one or more of (i) arginine and lysine, (ii) glutamine, N-acetylcysteine and glycine, (iii) methionine, and (iv) proline (p.1, para.[0004]; p.2, para.[0016]-[0017]). Carroll et al. teaches that the amino acids may be employed in commercially available forms, e.g., FUSI-BCAA™ Instantized Blend of L-leucine, L-isoleucine and L-valine in a 2:1:1 weight ratio (p.2, para.[0031]). Carroll et al. teaches that the disclosed amino acid formulation is suitable for oral (e.g., tablets, powders, elixirs) or parenteral administration (e.g., sterile aqueous or oily solution for intravenous, subcutaneous, or intramuscular dosing) for the disclosed treatment of TBI (p.2, para.[0033]). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in administering the ‘368 BCAA composition as modified by Cohen parenterally upon occurrence of a TBI because Carroll et al. teaches administration of a BCAA composition for treating TBI in a subject in need thereof orally or parenterally. The administration, therefore, of the ‘368 BCAA composition - as modified by Cohen for use before, during and/or after TBI – parenterally upon occurrence of the TBI would have been prima facie obvious before the effective filing date of the claimed invention because the administration orally or parenterally of a BCAA composition for treating TBI were each known in the art as alternative routes of administration for such BCAA therapy upon occurrence of a TBI and, therefore, would have been reasonably interchanged with one another for this therapeutic purpose. 
The ordinarily skilled artisan would have also found it prima facie obvious to scale the parenteral dosage to be administered to the subject upon occurrence of the TBI to treat and/or prevent the effects of the TBI because Cohen teaches adjusting the dosage of the BCAA formulation proportionately to the weight of the patient, and further in light of the fact that the skilled artisan would have naturally considered the severity of the TBI in adjusting the dosage to be administered to the subject. 
This is a provisional nonstatutory double patenting rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. See Aquilani et al. (“Branched-Chain Amino Acids Enhance the Cognitive Recovery of Patients with Severe Traumatic Brain Injury”, Arch Phys Med Rehabil, 2005 September, 86(9):1729-1735) and Cole et al. (“Dietary Branched Chain Amino Acids Ameliorate Injury-Induced Cognitive Impairment”, PNAS, January 5, 2010; 107(1):366-371).

Rejection of claims 1-16 is proper.
Claims 17-20 are withdrawn from consideration pursuant to 37 C.F.R. 1.142(b).
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
July 27, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cohen specifically defines the term “prevent” as prophylactic treatment of a subject at risk for sustaining a TBI to decrease the probability that the subject will develop effects of the TBI (p.14, l.32-p.15, l.2).
        2 Cohen specifically defines the term “prevent” as prophylactic treatment of a subject at risk for sustaining a TBI to decrease the probability that the subject will develop effects of the TBI (p.14, l.32-p.15, l.2).
        3 Cohen specifically defines the term “prevent” as prophylactic treatment of a subject at risk for sustaining a TBI to decrease the probability that the subject will develop effects of the TBI (p.14, l.32-p.15, l.2).
        4 Folic Acid is synonymous with vitamin B9, as claimed (see, e.g., p.10, para.[0035] of the as-filed specification).
        5 Niacin is synonymous with vitamin B3, as claimed (see, e.g., p.9, para.[0033] of the as-filed specification).
        6 Biotin is synonymous with vitamin B7, as claimed (see, e.g., p.10, para.[0035] of the as-filed specification).
        7 Pantothenate is synonymous with vitamin B5, as claimed (see, e.g., p.9, para.[0033] of the as-filed specification).
        8 Cohen specifically defines the term “prevent” as prophylactic treatment of a subject at risk for sustaining a TBI to decrease the probability that the subject will develop effects of the TBI (p.14, l.32-p.15, l.2).
        9 Cohen specifically defines the term “prevent” as prophylactic treatment of a subject at risk for sustaining a TBI to decrease the probability that the subject will develop effects of the TBI (p.14, l.32-p.15, l.2).